Citation Nr: 0310602	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
chorioretinitis and evisceration of the left eye, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied an increased disability rating, above 
the existing 40 percent rating, for chorioretinitis and 
evisceration of the left eye.


REMAND

In December 2002, the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The Board's development yielded relevant evidence regarding 
the current residuals of the service-connected injury and 
removal of the left eye and injury of the left trigeminal 
nerve, and the current level of vision in the right eye.

In light of the Court's decision in the Disabled American 
Veterans case, the Board will remand this case to RO to 
reconsider the case with the addition of the evidence 
obtained by the Board.

Accordingly, this case is REMANDED for the following:

The RO should reconsider the veteran's 
claim for an increased rating for 
chorioretinitis and removal of the left 
eye, and injury of the left trigeminal 
nerve.  The RO should take into 
consideration all of the evidence added 
to the claims file since the RO's last 
consideration of the claim.

If the decision with respect to the claim 
on appeal remains adverse to the veteran, 
the RO should provide him and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.

After the above actions are completed, the case should be 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


